Name: Commission Regulation (EC) NoÃ 467/2008 of 28Ã May 2008 amending Regulation (EC) NoÃ 2535/2001 laying down detailed rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  cooperation policy;  trade policy;  processed agricultural produce
 Date Published: nan

 29.5.2008 EN Official Journal of the European Union L 139/12 COMMISSION REGULATION (EC) No 467/2008 of 28 May 2008 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 26(3) and Article 29(1) thereof, Whereas: (1) Article 4 of Council Regulation (EC) No 55/2008 of 21 January 2008 introducing autonomous trade preferences for the Republic of Moldova and amending Regulation (EC) No 980/2005 and Commission Decision 2005/924/EC (2) provides for a tariff quota for dairy products. That tariff quota should be managed in accordance with Commission Regulation (EC) No 2535/2001 (3). (2) Article 26 of Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain States which are part of the African, Caribbean and Pacific (ACP) group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (4) has repealed Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (5). Relevant adaptations should be made in Regulation (EC) No 2535/2001. (3) The Agreement on Trade, Development and Cooperation between the European Community and its Member States (TDCA), of the one part, and the Republic of South Africa, of the other part, approved by Council Decision 2004/441/EC (6) entered into force on 1 May 2004. That Agreement provides for cheese quotas to be opened by both parties on a yearly base. In the context of negotiations on accelerated trade liberalisation of cheeses between the European Community and South Africa, it has been convened that the cheese quotas by both parties should be managed on a first come, first served basis, in accordance with Articles 308a to 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (7). (4) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2535/2001 is amended as follows: 1. Article 5 is amended as follows: (a) points (c) and (e) are deleted; (b) the following point (j) is added: (j) the quota No 09.4210 provided for in Annex I to Council Regulation (EC) No 55/2008 (8). 2. Paragraph 2 of Article 13 is replaced by the following: 2. Licence applications shall relate to at least 10 tonnes and no more than the quantity available under the quota for the six-month period as referred to in Article 6. However, in the case of the quotas referred to in Article 5(a), licence applications shall relate to no more than 10 % of the quantity available. 3. Article 19 is amended as follows: (a) points (b) and (d) are deleted; (b) the following point (i) is added: (i) the provisions referred to in Article 2(1)(a) of Regulation (EC) No 55/2008. 4. Article 19a is amended as follows: (a) Paragraph 1 is replaced by the following: 1. Articles 308a to 308d(1) of Regulation (EEC) No 2454/93 shall apply to the quotas given in Annex VIIa and provided for in: (a) Council Regulation (EC) No 312/2003 (9); (b) Council Regulation (EC) No 747/2001 (10); (c) Annex IV, List 4 to the Agreement on Trade, Development and Cooperation with South Africa (11). (b) Paragraph 4 is replaced by the following: 4. Application of the reduced rate of duty shall be subject to the presentation of proof of origin issued in accordance with: (a) Annex III to the Agreement with Chile; (b) Protocol 4 to the Agreement with Israel; (c) Protocol 1 to the Agreement with South Africa (12). 5. In Article 20(1), point (a) is deleted. 6. In Article 22, point (a) is deleted. 7. Annex I is amended as follows: (a) Parts I.C and I.E are deleted; (b) the text in Annex I to this Regulation is added as Part I.J. 8. In Annex II, Part A is deleted. 9. In Annex VIIa, a Part 3, the text of which is set out in Annex II to this Regulation, is added. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 June 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1152/2007 (OJ L 258, 4.10.2007, p. 3). Regulation (EC) No 1255/1999 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 20, 24.1.2008, p. 1. (3) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 1565/2007 (OJ L 340, 22.12.2007, p. 37). (4) OJ L 348, 31.12.2007, p. 1. (5) OJ L 348, 21.12.2002, p. 5. (6) OJ L 127, 29.4.2004, p. 109. (7) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (8) OJ L 20, 24.1.2008, p. 1. (9) OJ L 46, 20.2.2003, p. 1. (10) OJ L 109, 19.4.2001, p. 2. (11) OJ L 311, 4.12.1999, p. 1. (12) OJ L 311, 4.12.1999, p. 298. ANNEX I I.J TARIFF QUOTA UNDER ANNEX I TO REGULATION (EC) No 55/2008 Quota number CN code Description (1) Country of origin Import year Annual quota from 1 January to 31 December (in tonnes) (in product weight) Import duty (EUR/100 kg net weight) Annual Six-monthly 09.4210 0401 to 0406 Moldova 0 Dairy products From 1 July to 31 December 2008 1 000 2009 1 000 500 2010 to 2012 1 500 750 (1) Irrespective of the rules for the interpretation of the Combined Nomenclature, the wording of the product description must be considered to have merely indicative value, since the applicability of the preferential arrangements is determined in the context of this Annex by the scope of the CN code. Where ex CN codes are indicated, the applicability of the preferential scheme is determined on the basis of the CN code and the corresponding description taken jointly. ANNEX II 3. Tariff quotas under Annex IV to the Agreement between the European Community and South Africa Quota number CN code Description (1) Country of origin Import year Annual quota from 1 January to 31 December (in tonnes) Import duty (EUR/100 kg net weight) 09.1810 (as from 1 July 2008) 0406 10 0406 20 90 0406 30 0406 40 90 0406 90 01 0406 90 21 0406 90 50 0406 90 69 0406 90 78 0406 90 86 0406 90 87 0406 90 88 0406 90 93 0406 90 99 Cheeses South Africa 0 2008 7 000 2009 7 250 2010 unlimited (1) Irrespective of the rules for the interpretation of the Combined Nomenclature, the wording of the product description must be considered to have merely indicative value, since the applicability of the preferential arrangements is determined in the context of this Annex by the scope of the CN code. Where ex CN codes are indicated, the applicability of the preferential scheme is determined on the basis of the CN code and the corresponding description taken jointly.